Case 13-30161-JCO Doc 239 Filed 08/19/19 Page 1 of 10

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA

PENSACOLA DIVISION
IN RE:
ROBERT C. GRETE and
TIFFANY L. GRETE | CASE NO.: 13-30161-JCO

CHAPTER 11

Debtors-in-possession.

 

MOTION OF DEBTORS-IN-POSSESSION TO MODIFY CONFIRMED
SECOND AMENDED PLAN OF REORGANIZATION AS TO CLASS 5
CREDITOR, U.S. BANK TRUST NATIONAL ASSOCIATION,

AS TRUSTEE OF THE CHALET SERIES III TRUST (Doc. 116)

 

Debtors-in-Possession, Robert Clinton Grete and Tiffany Lee Grete, by and
through their undersigned counsel, hereby file this Motion to Modify Debtors-in-
Possession’s Confirmed Second Amended Plan of Reorganization (Doc. 116) and as
basis therefor do state:

1. Debtors initiated this case by the filing of a Voluntary Petition under
chapter 11 on February 13, 2013.

2. On June 18, 2014, the Court entered its Order Confirming Second
Amended Chapter 11 Plan (Doc. 144).

3. Pursuant to paragraph 2.5 of the confirmed Plan, the Debtors were
required to commence payments to Bank of American, N.A. who held a mortgage

on the real property and improvements located at 1092 Forest Lake Terrace located

 
Case 13-30161-JCO Doc 239 Filed 08/19/19 Page 2 of 10

in Niceville, Florida. Under the terms of the confirmed Plan, the Debtors were to
repay Bank of America, N.A. the secured claim in the amount of $160,000.00
payable over 30 years with an interest rate of 5.25% resulting in monthly principal
and interest installments of $883.53.

4, At the time that the Plan was confirmed the property located at 1092
Forest Lake Terrace was a rental property, Since that time, the Debtors has moved
into the 1092 Forest Lake Terrace property (“the property”) and it is currently the
Debtors’ principal residence and homestead.

5. On May 29, 2019, U.S. Bank Trust National Association, as Trustee of
the Chalet Series III Trust, filed a Motion for Relief from Automatic Stay requesting
the Court to grant it relief from stay to foreclose on the property. Although Bank of
America, N.A. was the holder of the mortgage at the time that the plan was
confirmed, U.S. Bank Trust National Association is the current holder of the
mortgage.

6. The Court set a final hearing on the Motion for Relief from Stay for
August 2, 2019. On July 26, 2019, Debtors and Creditor filed an Agreed Motion to
continue or reschedule the hearing setting forth that the parties were negotiating a
resolution of the motion (Doc. 232).

7. On July 29, 2019, this Court entered its Order granting the motion and

rescheduling the hearing to September 6, 2019 (Doc. 233).

 
Case 13-30161-JCO Doc 239 Filed 08/19/19 Page 3 of 10

8. Debtors and Creditor have reached an agreement under which the terms
for repayment under the confirmed chapter 11 plan will be modified to provide that
the Debtors shall repay the debt owed to creditor over a new term of 480 months
with interest accruing at 5.44% per annum resulting in a monthly principal and
interest payment in the amount of $881.10. The Debtors have commenced payments
under the purposed modified terms, Pursuant to the modified terms, the principal
balance as of July 2019 is $153,287.78 with a payoff, including the arrearage and
post-petition advances, in the amount of $172,193.00. The Debtors shall be
responsible for payment of the taxes and insurance regarding the property going
forward.

9, The modification, as proposed, will allow the Debtors to maintain a
monthly principal and interest payment in approximately the same amount as set
forth in the confirmed Plan. The modification will also allow the Debtors to retain
possession of the property which is the Debtors’ homestead and will allow the
creditor to be paid the full amount of its claim including post-petition arrearages.

10. The modification, as proposed in this motion is in the best interest of
the Debtors and creditors and does not have an adverse effect on any other creditors
in the case as the payment amount is approximately the same as set forth in the

confirmed Plan prior to modification.

 
Case 13-30161-JCO Doc 239 Filed 08/19/19 Page 4 of 10

11. Should the Debtors default on the payments due to Creditor under the
proposed Modified Chapter 11 Plan, Creditor shall be entitled to submit a Notice of
Default to the Court, and request entry of an order granting relief from stay, to be
entered without need for a motion or hearing, if the Debtors fail to cure said default
within 21 days of the filing of the Notice of Default. Further Creditor shall not be
required to pay a reopen fee if applicable in order to file a Notice of Default and
obtain an order granting relief from stay.

WHEREFORE, based on the above, Debtors hereby request the Court to enter
its order Modifying the Debtors-in-Possession’s Confirmed Second Amended Plan

of Reorganization approving the terms as set forth in this motion.

Ac\--

Steveh Ford, Esquire
Florida Bar Number 512869
Wilson, Harrell, Farrington, Ford,
Wilson, Spain, & Parsons, P.A.
307 South Palafox Street
Pensacola, FL 32502
(850) 438-1111 Telephone
(850) 432-8500 Facsimile
jsf@whsf-law.com

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing has been

furnished to Matthew Klein and all creditors appearing in Debtor’s mailing matrix
Case 13-30161-JCO Doc 239 Filed 08/19/19 Page 5 of 10

by either regular U.S. Mail, postage prepaid, or electronic mail where available this

| G__ day of August, 2019.

J. STEVEN FORD, ESQUIRE

13-30161-JCO Notice will be electronically mailed to:

Sean M. Affleck on behalf of Creditor Bank of America, N.A.
ecf@butlerandhosch.com

Sean M. Affleck on behalf of Creditor Bank of America, NA, Successor by Merger
to BAC HOME LOANS SERVICING, LP
ecf@butlerandhosch.com

Gregg S. Ahrens on behalf of Creditor Federal National Mortgage Association
gahrens@kahaneandassociates.com,
bkecf@kahaneandassociates.com:mdixon@kahaneandassociates.com

Alice Allen Blanco on behalf of Creditor PennyMac Loan Services, LLC
ecfflnb@aldridgepite.com, ablanco@ecf.inforuptcy.com

Charles F. Edwards on behalf of U.S. Trustee United States Trustee
charles.edwards@usdo].gov

J. Steven Ford on behalf of Debtor Robert Clinton Grete
jst@whsf-law.com, melissa@whsf-law.com

J. Steven Ford on behalf of Joint Debtor Tiffany Lee Grete
isf@whsf-law.com, melissa@whsf-law.com

Neisi I. Garcia Ramirez on behalf of Creditor Bank of America, N.A.
FloridaBK Legal@brockandscott.com,
FLBKECF@brockandscott.com; WBECF@brockandscott.com

Neisi I. Garcia Ramirez on behalf of Creditor Federal National Mortgage

Association
FloridaBKLegal@brockandscott.com,
Case 13-30161-JCO Doc 239 Filed 08/19/19 Page 6 of 10

FLBKECF@brockandscott.com: WBECF@brockandscott.com

Neisi I. Garcia Ramirez on behalf of Creditor Nationstar Mortgage LLC
FloridaBK Legal@brockandscott.com,
FLBKECF@brockandscott.com: WRBECF@brockandscott.com

Can Guner on behalf of Creditor Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not Individually but as Trustee for Ventures Trust 2013-I-H-R, A
Delaware Trust

cguner@rasflaw.com, cguner@rasflaw.com

Matthew Klein on behalf of Creditor U.S. Bank Trust National Association, as
Trustee of the Chalet Series III Trust
matthew@howardlawfl.com

Alejandro Guillermo Martinez-Maldonado on behalf of Creditor Wilmington
Savings Fund Society, FSB, d/b/a Christiana Trust, not Individually but as Trustee
for Ventures Trust 2013-I-H-R, A Delaware Trust

bk@exllegal.com

Tricia Ann Morra on behalf of Creditor Bank of America, N.A.
tmorra@rasflaw.com

Vilma Janusyte Sneed on behalf of Creditor Federal National Mortgage
Association

ecf_fl@rcolegal.com

ReShaundra Marie Suggs on behalf of Creditor The Bank of New York Mellon
f/k/a The Bank of New
bankruptcy@clegalgroup.com, BKECF@clegaleroup.com

Steve Dinh Tran on behalf of Creditor Wilmington Savings Fund Society, FSB,
d/b/a Christiana Trust, not Individually but as Trustee for Ventures Trust 2013-I-
H-R, A Delaware Trust

bk@exllegal.com

United States Trustee
USTPRegion21.TL.ECF@usdo}j.gov

Cameron H.P. White on behalf of Creditor Ventures Trust 2013-I-H-R by MCM
Case 13-30161-JCO Doc 239 Filed 08/19/19 Page 7 of 10

Capital Partners, LLC, its Trustee
cwhite@southmilhausen.com

 

Madison Wilson on behalf of Creditor NRZ REO VI CORP.
mwilson@rasflaw.com

13-30161-JCO Notice will not be electronically mailed to:

IRS-Central Insolvency Operations
11601 Roosevelt Blvd, Mail Box N781
P.O. Box 21126

Philadelphia, PA 19114-0362

Real Time Resolutions, Inc.
1349 Empire Central Drive, Suite #150
Dallas, TX 75247-4029
Case 13-30161-JCO Doc 239 Filed 08/19/19 Page 8 of 10

Label Matrix for local noticing
1129-3

Case 13-30161-JC0

Northern District of Florida
Pensacola

Mon Aug 19 16:45:19 EDT 2019

Bank of America, NA, Successor by Merger to
Butler and Hosch, PA

3185 8. Conway Rd Suite &

Orlando, FL 32812-7315

NRZ REO VI CORP,

Robertson, Anschutz & Schneid, P,L.
6409 Congress Avenue, Suite 100
Boca Raton, FL 33487-2853

the Bank of New York Mellon £/k/a The Bank o
York, as Trustee for Alternative Loan

Trust 2003-19CB, Series 2003-47

Clarfield, Okon, Salomone & Pincus, P.L,

500 South Australian Avenue, Suite 730

West Palm Beach33401

Ventures Trust 2013-I-H-R by MCM Capital Par
South Milhausen, P.A,

1000 Legion Place

Suite 1200

Orlando, FL 32801-1005

*Bank of America
P.O, Box 5170
Simi Valley, CA 93062-5170

«Cavalry Portfolio Services, LLC
500 Summit Lake Drive Ste 400
Valhalla, NY 10595-2322

*Credit Control, LLC
PO Box 4187
Hazelwood, MO 63042-0787

Midland Credit Management
8875 Aero Drive Ste 200
San Diego, CA 92123~2255

*PennyMac Loan Services, LLC
PO Box 514387
Los Angeles, CA 90051-4387

Bank of America, N,A,
Butler and Hosch, PA

3185 §. Conway Rd, Suite £
Orlando, FL 32812-7315

Federal National Mortgage Association
c/o Ronald R, Wolfe and Associates, P.L,
Reka Beane

BO Box 25018

Tampa, FL 33622~5018

PennyMac Loan Services, LLC

c/o Aldridge Connors LLP

Fifteen Piedmont Center

3575 Piedmont Road, N.E,, Suite 500
Atlanta, GA 30305-1636

U.S, Bank Trust National Association, as Tru
c/o Matthew Klein

450 N. Park Road, Suite 800

Hollywood, FL 33021-6920

Wilmington Savings Fund Society, FSB, d/b/a
eXL Legal, PLLC

12425 28th Street, N, Suite 200

St. Petersburg, FL 33716-1826

*Bank of America, N.A,

c/o Frank J. Gomez, Esquire
Florida Foreclosure Attorneys, PLLC
4885 Technology Way, Suite 500
Boca Raton, FL 33431

*Chase

1191 E, Newport Center Dr,
Suite 101

Deerfield Beach, FL 33442-7736

*Eglin Federal Credit Union
838 Eglin Pkwy NE
Fort Walton Beac, FL 32547-2781

‘National Enterprise System
29125 Solon Road
Solon, OH 44139-3442

*Real Time Solutions
PO Box 35888
Dallas, TX 75235-0888

Bank of America, N.A,

c/o Jerrold J, Golson, Esquire
Florida Foreclosure Attorneys, PLLC
601 Cleveland Street, #690
Clearwater, FL 33755-4171

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

Real Time Resolutions, Inc.
1349 Empire Central Drive, Suite #1
Dallas, TX 75247-4029

United States Trustee
110 E, Park Avenue
Suite 128
Tallahassee, FL 32301-7728

*BAC Home Loans

c/o Marshall C, Watson

1800 NW 49th St Ste 120

Fort Lauderdale, FL 33309-3092

*Bank of America, N.A.

c/o Sean M, Affleck

3185 South Conway Road, Suite E
Orlando, FL 32812-7315

*Convergent Outsourcing, Inc,
10750 Hammerly Blvd, #200
Houston, TX 77043-2317

*Federal National Mortgage Association
c/o Reka Beane

Ronald R. Wolfe and Associates, P.L,
PO Box 25018

Tampa, FL 33622-5018

*Nationstar Mortgage
PO Box 650783
Dallas, TX 75265-0783

(p) SETERUS INC
PO BOX 619096
DALLAS TX 75261-9096

 
Case 13-30161-JCO Doc 239 Filed 08/19/19

*SunTrust Bank

c/o Arthur D, Rubin, Esq,
PO Box 47718

Jacksonville, FL 32247-7718

BAC Home Loans

c/o Ronald R. Wolfe & Assoc
PO Box 25018

Tampa, FL 33622-5018

Bank of America, N.A.
7105 Coxporate Drive
MS PTX~B~35

Plano, TX 75024-4100

Fay Servicing, LLC

440 §, LaSalle Street
Suite 2000

Chicago, IL 60605-5011

Grete, Tiffany Lee
2413 Duncan Drive
Niceville, FL 32578-2915

(p) NATIONSTAR MORTGAGE LLC
PO BOX 619096
DALLAS TX 75261-9096

Real Time Resolutions, Inc,
1349 Empire Central Drive, Suite #1
Dallas, Texas 75247-4029

USAA Federal Savings Bank
d/o Weinstein and Riley,, PS
2001 Western Avenue, Ste 400
Seattle, WA 98121-3132

Ventures Trust 2013-I-H-R. by MCM Capital Pa
314 §, Franklin St.
Titusville, PA 16354-2168

Tiffany Lee Grete
2413 Duncan Drive
Niceville, Fl 32578-2915

*The Bank of New York Mellon
c/o Shapiro, Fishman & Gache
4630 Woodland Corp, Ste 100
Tampa, FL 33614-2429

Bank of America

c/o Ronald R.Wolfe & Associates
P 0 Box 25018

Tampa, FL 33622-5018

Bank of America, N.A,
P.O. Box 660933
Dallas, TX 75266-0933

Federal National Mortgage Association
(Fannie Mae}

c/o Seterus, Inc,

PO Box 1047 Hartford, CT 06143-1047

IR.S,
P, 0, Box 7346
Philadelphia, PA 19101-7346

PENNYMAC LOAN SERVICES, LLC
6101 CONDOR DRIVE SUITE #300
MOORPARK, CA 93021-2602

Robert Clinton Grete
2413 Dunean Drive
Niceville, FL 32578-2915

Vantium Capital, Inc.
7880 Bent Branch Dr., Suite 150
Irving, TX 75063-6045

Wilmington Savings Fund Society, FSB, d/b/a
C/o Fay Servicing

eXL Legal, PLLC

12425 28th Street, N. Suite 200

St, Petersburg, FL 33716-1826

Page 9 of 10

*van Ru Credit Corporation
11069 Strang Line Rd, Bldg &
Lenexa, KS 66215-2181

Bank of America, N.A,
3185 South Conway Road, Suite E
Orlando, FL 32812-7315

Discover Bank

DB Servicing Corporation
PO Box 3025

New Albany, OH 43054-3025

Federal National Mortgage Association
PO Box 2206
Grand Rapids, MI 49501-2206

J, Steven Ford, Esquire
Post Office Drawer 13430
Pensacola, FL 32591-3430

(p) REAL TIME RESOLUTIONS INC
PO BOX 36655
DALLAS TX 75235-1655

U.S, Trustees Office

1418 Richard Russell Bldg
75 Spring St, S.W,
Atlanta, GA 30303-3315

Ventures Trust 2013-I-H-R by MCM Capital Par
314 §, Franklin Street, 2nd Floor
Titusville, PA 16354-2168

J. Steven Ford

Wilson, Harrell, Farrington
307 S$, Palafox Street
Pensacola, FL 32502-5929

 
Case 13-30161-JCO Doc 239 Filed 08/19/19 Page 10 of 10

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P, 2002 (g) (4).

IRS-Central Insolvency Operations *Seterus Inc, Nationstar Mortgage LLC
11601 Roosevelt Blvd, Mail Box N781 14523 SW Millikan Way Ste 200 Attn: Bankruptcy Department
P.O, Box 21126 Beaverton, OR 97005 350 Highland Drive
Philadelphia, PA 19114-0362 Lewisville, TX 75067
(d)Nationstar Mortgage LLC Real Time Resolutions, Inc,

P 0 Box 619096 1349 Empire Central Dr, Ste #150

Dallas, TX 75261-9741 P.0, Box 36655

Dallas, Tx 75247

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address,

{u)Nationstar Mortgage LLC (a) *Real Time Solutions, Inc, (d}Robert Clinton Grete
PO Box 35888 _ 2413 Dunean Drive
Dallas, TX 75235-0888 Niceville, FL 32578-2915

End of Label Matrix

Mailable recipients 57
Bypassed recipients 3
Total 60

 
